t c memo united_states tax_court patricia marie knez petitioner v commissioner of internal revenue respondent docket no filed date patricia marie knez pro_se monica e koch and brian e peterson for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the deficiency resulted from re- spondent’s determination that petitioner was ineligible to claim an earned_income_tax_credit eitc because while married throughout she had not filed a joint return with her husband see sec_32 rather she had erroneously filed her return as head_of_household after the notice_of_deficiency was issued petitioner and her husband filed a joint_return for claiming an eitc respondent has moved for summary_judgment contending that sec_6013 barred them from filing a joint_return it provides that where an individual has filed a separate_return for a taxable_year for which a joint_return could have been made a joint_return may not be filed after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 we confronted a similar question in camara v commissioner t c __ date where we held that the bar in sec_6013 against filing jointly did not apply because the married taxpayer initially had not filed a sepa- rate return this case differs from camara in that petitioner initially made an erroneous election of head_of_household filing_status whereas the taxpayer in camara initially made an erroneous election of single filing_status we conclude that this distinction makes no legal difference because the filing_status initially selected by each married taxpayer was legally impermissible the logic of our 1all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar opinion in camara has equal force here with the bar in sec_6013 being thus inapplicable petitioner was entitled under sec_6013 to file jointly with her spouse we will therefore deny respondent’s motion for summary_judgment background the following facts are derived from the parties’ pleadings and motion pa- pers including the attached declarations and exhibits petitioner resided in new york when she filed her petition petitioner and her husband george l knez were married throughout they lived separately during that year but they were not legally_separated under a decree of divorce or of separate_maintenance see sec_7703 peti- tioner and her husband continued to live separately at the time she filed her federal_income_tax return but they reunited in date petitioner timely filed form_1040 u s individual_income_tax_return for on this return she elected head_of_household filing_status listing her daughter l a k as a dependent2 and claiming an eitc of dollar_figure her husband likewise timely filed a form_1040 for electing single filing_status and claiming an eitc of dollar_figure petitioner and her husband included on their respec- 2we refer to minor children by their initials see rule a tive returns the same direct deposit information on line requesting that the refunds be deposited into their joint bank account on date the irs sent petitioner a notice_of_deficiency for in this notice the irs changed her filing_status to married_filing_separately ad- justed her standard_deduction to match her revised filing_status disallowed her claimed eitc of dollar_figure determined a deficiency of dollar_figure and determined an accuracy-related_penalty of dollar_figure under sec_6662 on the enclosed form 886-a explanation of items the irs stated to be eligible for the earned_income_credit married persons must file a joint_return since we changed your filing_status to married_filing_separately we disallowed this credit the irs also proposed that petitioner be restricted from receiving the earned_income_credit for the following two years stating that this two-year ban was being asserted for the reckless or intentional disregard of the rules and regu- lations governing the earned_income_credit see sec_32 on date petitioner and her husband filed a revised form_1040 for electing the filing_status of married_filing_jointly they listed l a k as a dependent and claimed an eitc of dollar_figure this return showed no regular_tax_liability reported self-employment and other taxes of dollar_figure and requested a re- fund of dollar_figure on date petitioner and her husband jointly petitioned this court the petition was dismissed for lack of jurisdiction as to her husband because no notice_of_deficiency had been issued to him see sec_6212 sec_7701 rule the case was recaptioned accordingly on date petitioner filed a motion for entry of decision which we denied on date the irs moved for summary_judgment and petitioner timely responded to that motion a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 3the dismissal of mr knez from this case does not preclude petitioner from seeking the benefits of joint filing because she filed a joint_return with him before this case was submitted for decision see 91_tc_926 n 4that motion was premised on the fact that the irs had sent petitioner a no_change_letter in reference to the form_1040 she and her husband had filed on date respondent contended that this no_change_letter had been issued in error as shown by the fact that the irs subsequently issued her a notice_of_deficiency we agreed that the letter was issued in error and denied the motion for entry of decision as premature aff’d 17_f3d_965 7th cir the parties agree on all issues of basic fact and the controlling question is solely one of law we conclude that this case may appropriately be considered for summary disposition b governing statutory structure sec_6013 provides with exceptions not relevant here that a hus- band and wife may make a single return jointly of income taxes under subtitle a sec_6013 is captioned joint_return after filing separate_return it pro- vides in pertinent part as follows in general --except as provided in paragraph if an individual has filed a separate_return for a taxable_year for which a joint_return could have been made by him and his spouse under subsection a and the time prescribed by law for filing the return for such taxable_year has not expired such individual and his spouse may nevertheless make a joint_return for such taxable_year a joint_return filed by the husband and wife under this subsection shall constitute the return of the husband and wife for such taxable_year sec_6013 sets forth four situations in which t he election pro- vided for in paragraph may not be made the limitation relevant here appears in paragraph b it provides that a joint_return may not be filed after there 5the limitation appearing in sec_6013 is inapplicable because petitioner and her husband filed their joint_return within three years of date the due_date without regard to extensions for filing a federal_income_tax return the limitations appearing in subparagraphs c and d covering continued has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed by sec_6213 the sec_6013 election applies only if an individual has filed a separate_return for a taxable_year for which a joint_return could have been made thus the limitation imposed by paragraph b likewise has relevance only where an individual has previously filed a separate_return see camara t c at __ slip op pincite 91_tc_926 over- ruling 14_bta_465 c analysis throughout petitioner and george l knez were married as that term is defined in sec_7703 because they were married a joint_return could have been made by them under subsection a see sec_6013 she and continued situations in which a spouse has filed a refund_suit or executed a closing agree- ment likewise have no relevance here 6even where spouses who live apart are not legally_separated under a decree of divorce or of separate_maintenance sec_7703 they will be con- sidered as unmarried if certain conditions are satisfied see sec_7703 peti- tioner concedes that she was married to george l knez during neither party contends that sec_7703 operated to render her not married for fede- ral income_tax purposes at the close of her taxable_year her husband filed a joint_return for after the irs mailed her a notice_of_deficiency and she subsequently filed a timely petition with this court thus if petitioner is regarded as having filed a separate_return for by virtue of having filed her original return as head_of_household the statute would bar her from later filing a joint_return with her husband see sec_6013 b we confronted a similar question in camara the taxpayer there who was married throughout the relevant year filed a form_1040 on which he erroneously elected single filing_status the irs issued a notice_of_deficiency that changed his filing_status to married_filing_separately after petitioning this court he and his wife filed a joint_return respondent contended that the husband had filed a separate_return within the meaning of sec_6013 and was thus precluded by subsection b from later filing a joint_return with his wife in a unanimous court-reviewed opinion we rejected that contention con- cluding that a ‘separate return’ means a return on which a married taxpayer has claimed the permissible status of married_filing_separately rather than a return on which a married taxpayer has claimed a filing_status not properly available to him or her camara t c at __ slip op pincite in so holding we followed appel- late court opinions ruling that single returns and head-of-household returns erro- neously filed by married taxpayers do not constitute separate returns within the meaning of sec_6013 see 788_f3d_834 8th cir holding that an erroneously filed head-of-household return is not a separate_return rev’g and remanding tcmemo_2014_8 641_f2d_339 5th cir unit b date holding that an erroneously filed single return is not a separate_return our reasoning in support of that conclusion rested on two principal grounds first sec_6013 characterizes the right to file a joint_return after having filed a separate_return as an election as the court_of_appeals for the fifth circuit emphasized in glaze t he term ‘election’ embodies the notion of choice f 2d pincite we reasoned in camara that there is no valid ‘choice’ embodied in a return on which the taxpayer has erroneously indicated a filing_status that is not legally available to him or her t c at __ slip op pincite thus congress’ use of the word ‘election’ strongly supports the conclusion that an erroneous single return is not a ‘separate return ’ ibid second we found this conclusion to be supported by the statute’s legislative_history in a series of cases spanning many decades this court and other courts had held that the election by married taxpayers to file separately like their election to make a joint_return was irrevocable once made see eg 9_tc_1097 w e have no authority to allow the tax- payer to substitute joint returns for his separate returns 5_bta_1029 holding that a return filed on a correct basis may not be changed and another return filed on another basis although equally correct in congress concluded that this case law could produce harsh results as a proper election frequently requires informed tax knowledge not possessed by the average person the binding elections referred to above may result in substantially excessive taxes s rept no 1951_2_cb_458 congress provided relief by enacting sec_51 of the code the predecessor of sec_6013 that provision likewise applied only if an indi- vidual has filed a separate_return the legislative_history shows that congress in- tended this provision to alleviate problems arising from married taxpayers’ inabili- ty to change a permissible election they had made concerning their filing_status an election the courts had deemed binding and irrevocable as we concluded in camara this legislative_history strongly suggests that the term separate_return as used in sec_6013 means a return filed as married_filing_separately be- cause that is the only filing_status other than joint filing that is permitted for mar- ried taxpayers t c at __ slip op pincite our reasoning in camara applies with equal force here petitioner did not make an election to file as a head_of_household because that filing_status was not legally available to her see sec_2 a n individual shall be considered a head_of_household if and only if such individual is not married at the close of his taxable_year and because that filing_status was legally impermissible the statute’s legislative_history indicates that petitioner’s erroneously filed original return did not constitute a separate_return in sum we agree with the u s court_of_appeals for the eighth circuit that petitioner’s head-of-household return like the taxpayer’s single return in camara did not constitute a separate_return within the meaning of sec_6013 see ibrahim f 3d pincite and because the prohibition in subsection b b applies only if an individual has filed a separate_return that prohibition does not apply here petitioner and her husband were thus free under sec_6013 to file a joint_return for even though they filed that return after the irs had issued petitioner a notice_of_deficiency from which she timely petitioned this court to implement the foregoing an order will be issued denying respondent’s motion for summary_judgment
